As filed with the U.S. Securities and Exchange Commission on August 6, 2010 Securities Act File No.033-38074 Investment Company Act No.811-6260 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1933 Post-effective Amendment No. 55 þ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Post-effective Amendment No. 53 þ (Check appropriate box or boxes) QUAKER INVESTMENT TRUST 309 Technology Drive Malvern, PA 19355 (Address of Principal Executive Offices) Registrant’s Telephone Number; including Area Code: 1-888-220-8888 Copies of Communications to: Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and Address of Agent for Service of Process) Jeffry H. King, Sr. Quaker Investment Trust 309 Technology Drive Malvern, PA 19355 610-455-2299 It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) þ onSeptember 8, 2010 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On (date) pursuant to paragraph (a)(1) o On (date) pursuant to paragraph (a)(3) o 75 days after filing pursuant to paragraph (a)(2) o On (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: þ This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No.54 (“the “Amendment”) was filed pursuant to Rule 485(a)(1) under the Securities Act of 1933 on May 25, 2010, and pursuant to Rule 485(a)(1) would become effective onAugust 9,2010. This Post-Effective Amendment No. 55 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating September 8, 2010 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 55 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, Quaker Investment Trust certifies that it meets all of the requirements for effectiveness of this registration statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this post-effective amendment No. 55 to the registration statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Malvern, PA on the 6thday ofAugust, 2010. QUAKER INVESTMENT TRUST By: /s/ Jeffry H. King, Sr. Jeffry H. King, Sr. Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this post-effective amendment No. 50 to the registration statement on Form N-1A has been signed by the following persons in the capacities indicated: Signature Title Date /s/ Jeffry H. King, Sr. August 6, 2010 Jeffry H. King, Sr. Chief Executive Officer / Chairman and Trustee August 6, 2010 Laurie Keyes Treasurer and Trustee* August 6, 2010 Mark S. Singel Trustee* August 6, 2010 Adrian A. Basora Trustee* August 6, 2010 James R. Brinton Trustee* August 6, 2010 Gary E. Shugrue Trustee* August 6, 2010 Warren West Trustee* August 6, 2010 Everett T. Keech Trustee* *By: /s/ Jeffry H. King, Sr. Jeffry H. King, Sr. Attorney-in-Fact (Pursuant to Powers of Attorney previously filed and filed herewith)
